                                            Case 2:20-cv-01874-KJM-CKD Document 42 Filed 08/23/21 Page 1 of 1


                                        1 Jeremy E. Shulman (# 257582)
                                           jshulman@afrct.com
                                        2 ANGLIN FLEWELLING & RASMUSSEN LLP
                                          301 N. Lake Avenue, Suite 1100
                                        3 Pasadena, California 91101-4158
                                          Telephone: (626) 535-1900
                                        4 Facsimile: (626) 577-7764

                                        5 Attorneys for Defendant
                                          WELLS FARGO BANK, N.A.
                                        6

                                        7

                                        8                                          UNITED STATES DISTRICT COURT

                                        9                                          EASTERN DISTRICT OF CALIFORNIA

                                       10
A NGLIN F LEWELLING & R ASMUSSEN LLP




                                       11 JANET ROBINSON,                                            CASE NO.: 2:20-CV-01874 KJM-CKD

                                       12                             Plaintiff,                     Assigned to: Hon. Kimberly J. Mueller

                                       13                 v.                                         ORDER IN SUPPORT OF JOINT
                                                                                                     STIPULATION EXTENDING TIME TO
                                       14 CLEAR RECON CORP; WELLS FARGO                              RESPOND TO FIRST AMENDED
                                          BANK, N.A.; and DOES 1-10, Inclusively                     COMPLAINT
                                       15
                                                      Defendants.
                                       16                                                            Complaint Filed: September 17, 2020

                                       17

                                       18                 Pursuant to Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) and Plaintiff Janet
                                       19 Robinson (“Plaintiff”), Joint Stipulation Extending Time to Respond to First Amended

                                       20 Complaint it is hereby ordered that Wells Fargo’s time to respond to Plaintiff’s first amended

                                       21 complaint is extended to August 30, 2021.

                                       22                 IT IS SO ORDERED.
                                       23 DATED: August 20, 2021.

                                       24

                                       25

                                       26

                                       27

                                       28

                                            94000/FR2208/02585116-1                              1              CASE NO.: 2:20-CV-01874 KJM-CKD
                                                                                                        [PROPOSED] ORDER ISO JOINT STIPULATION
